Citation Nr: 1121889	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hepatitis.  

6.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1965 to August 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 and subsequent rating decisions from the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at personal hearing held via videoconference from the RO in November 2010.  Unfortunately the video portion of the transmission was not functioning; the Veteran opted to proceed with audio only, however, and waived any objection to the form of the hearing.  A transcript of the proceeding is of record. 

The issues of entitlement to service connection for hearing loss, tinnitus, hepatitis, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2006, the RO denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, in part, because the Veteran was not in receipt of service connection for diabetes mellitus.  The Veteran was notified of that decision in a letter dated later that month, he did not timely appeal, and that decision is now final.

2.  The evidence presented since the January 2006 denial action relates to an unestablished fact necessary to establish the claim, and in connection with evidence previously assembled, raise a reasonable possibility of substantiating the claim of service connection for hypertension, to include as secondary to service- connected diabetes mellitus.

3.   The preponderance of the evidence demonstrates the Veteran's hypertension was not causally related to, or aggravated by, the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection for hypertension may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

To establish secondary service connection, the Veteran must show: (1) the existence of the disability at issue; (2) the existence of a service-connected disability; and (3) competent evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).

A Veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or worsened by the already service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("when aggravation of a Veteran's nonservice-connected [secondary] condition is proximately due to or the result of a service- connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation").

In July 2005, the Veteran requested service connection for hypertension as secondary to his diabetes mellitus.  

In a January 2006 decision, the RO denied service connection for hypertension, on a direct basis and as secondary to diabetes mellitus.  The RO noted that, although the Veteran was recently diagnosed with hypertension, there was no evidence that the condition was incurred or aggravated in service.  In addition, as the Veteran was not in receipt of service connection for diabetes mellitus, he is not entitled to service connection on a secondary basis.  

The Veteran was notified of the decision later that month, but he did not appeal within one year of that notice and the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

When a claim is the subject of a prior final denial, it may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the RO's action regarding this issue.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously submitted to agency decision makers, and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received subsequent to the last final rating decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995.

A February 2008 rating decision granted the Veteran service connection for diabetes mellitus.  In December 2008, the Veteran attempted to reopen his claim for hypertension as secondary to service-connected diabetes mellitus.  

The Board finds that new and material evidence has been received since the January 2006 rating decision.  That decision, in part, denied the claim because the Veteran was not in receipt of service connection for diabetes mellitus, and thus he was not entitled to secondary service connection for hypertension.  However, the Veteran was granted service connection for diabetes mellitus subsequent to this decision.  This RO grant is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and reopening the claim is warranted.

The issue of whether there is new and material evidence to reopen the previously denied claim of service connection for hypertension has been resolved in favor of the Veteran.  Thus, it is not necessary to consider whether the RO satisfied all applicable requirements of the VA's duties to notify and assist regarding reopened claims.

II.  Service Connection Claim

A.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating clams for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 18 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in January 2009.  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained a medical opinion as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


B.  Analysis

The Veteran contends that his hypertension was either caused or aggravated by his service-connected diabetes mellitus, which had its onset almost 35 years after service.  He does not now, and has never, alleged that hypertension originated in service or within any applicable presumptive period.  Therefore, the Board will focus on the Veteran's theory of entitlement on the basis of secondary service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008) (VA is not obligated to investigate all possible theories of entitlement).  Direct and presumptive service connection need not be addressed.

VA treatment records note that on November 1, 2004, the Veteran's blood pressure was 190/84, he was only taking Clonidine to treat his hypertension, and Lisinopril was added.  A May 11, 2005, VA treatment note did not list diabetes mellitus as an active problem.  A June 27, 2005, VA treatment note listed abnormal glucose tolerance test as an active problem, under the heading years with diabetes, "new" was listed, the Veteran attended his first diabetes self management class, he did not have a glucose meter, and he was to be given a glucose meter the next morning.  

On his application for compensation, dated in July 2005, the Veteran stated that he was treated for diabetes mellitus with hypertension from May 2004 to the present.  

A VA examination in March 2007 diagnosed diabetes mellitus; and hypertension, mild to moderate, not related to diabetes mellitus since there is no renal involvement.  A May 2009 VA examination report made by the examiner who conducted the previous examination opined that it was less likely as not that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus.  The examiner noted that the Veteran's hypertension was diagnosed before his diabetes mellitus, and there is no renal involvement.  

At his hearing, the Veteran opined that he is entitled to secondary service connection for hypertension, and that the opinion of the VA examiner is wrong because he was diagnosed with diabetes mellitus in November 2004 before he was diagnosed with hypertension.  

The only evidence of record that links any current hypertension to service-connected diabetes mellitus is the Veteran's allegations.  While the Veteran is competent to report a date of diagnosis of a condition, as he is merely relating facts learned through observation and not providing such diagnosis himself, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), his assertion is not fully credible in light of contrary medical evidence.  As noted by the VA examiner, hypertension had its onset prior to the onset of his service-connected diabetes mellitus, and thus did not cause the disability.  This conclusion is based on the VA treatment records noting treatment for hypertension since November 2004.  In addition, the first indication of any diabetic condition (abnormal glucose tolerance test) as an active problem was in June 2005.

Moreover, even if the Veteran were shown to be correct regarding the dates of onset of his hypertension and diabetes, such a temporal relationship is indicative of nothing.  The VA examiner has repeatedly stressed that regardless of any closeness in date of the diagnoses, the Veteran lacks any showing of renal involvement.  Kidney dysfunction of some kind is the necessary mechanism through which diabetes can cause or aggravate hypertension.  In light of normal kidney function, the VA examiner is adamant that there is no way the diabetes could have contributed to hypertension.

The Veteran genuinely believes that his hypertension was caused by his service-connected diabetes mellitus.  He is competent to comment on his symptoms and report the diagnosis and related timelines.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the etiology of a disability and his views are of no probative value.  See Chandler v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the asserted relationships between the claimed disabilities and a veteran's service-connected disabilities are not matters to which the veteran is qualified to render an opinion).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


ORDER

New and material evidence having been received, the claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is reopened.  To this extent only, the appeal is granted.

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.


REMAND

"In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

At his November 2010 hearing, the Veteran testified that he has received VA treatment for hearing loss, tinnitus, and hepatitis that are not currently of record.  An attempt should be made to obtain these records, as they are potentially relevant to the claims on appeal.  

Regarding his hearing loss and tinnitus claims, an examination and opinion regarding the etiology of these conditions is needed prior to a resolution of the claims.  While the Veteran's Military Occupational Specialty (MOS) in service was a Bosun's Mate or Rigger, working in supply, he testified that his General Quarters position involved working as part of a gun crew.  He was present as a spotter or pointer when these guns were fired.  In light of the possibility of noise exposure in service and evidence of current disabilities, examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the hepatitis claim, the service treatment records show that the Veteran was bitten by a fellow serviceman in November 1967; a line of duty determination found no willful misconduct on the part of the Veteran in fighting.  An examination and opinion is needed to determine if this incident caused current hepatitis, as well as to identify and consider any and all other potential risk factors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the sleep apnea claim, a private physician has opined that the Veteran's diabetes has lead to obesity, which is a cause of or a contributor to sleep apnea.  A VA examiner has indicated that this is in fact a concern for the "morbidly obese" or those who are "severely overweight."  Neither doctor, however, has characterized the claimant's weight, and its impact on his sleep apnea or its relationship to diabetes in his particular case.  Such findings are required for proper adjudication of the appeal.  Additionally, it would be helpful for doctors to comment on any pattern of weight gain vis a vis diabetes, to document at what point such became a risk factor for the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center in San Antonio, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of any hearing loss disability or tinnitus.  All indicated tests should be completed.  The claims file must be reviewed in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current hearing loss or tinnitus, if any, had its onset during service, or is otherwise related to the claimed in-service noise exposure.  A complete rationale should accompany all opinions expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of any hepatitis.  All laboratory tests should be completed.  The claims file must be reviewed in conjunction with the examination.  The examiner should first determine whether the Veteran has a current hepatitis disability, and if possible, whether the Veteran has hepatitis A, B, and or C.  Then, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current hepatitis disability, or residuals therefrom, if any, had their onset during service.  Consideration should be given to the Veteran's being bitten by a fellow serviceman in November 1967.  The examiner should take care to identify and discuss any other potential risk factors.  A complete rationale should accompany all opinions expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

4.  The claims file, to include a complete copy of this REMAND, should be provided to the physician who conducted the February 2009 VA respiratory examination.  If that physician is unavailable, obtain an opinion from another appropriate physician.  That physician should determine if another examination is needed prior to rendering his/her opinion.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

The examiner is requested to opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) 

A.  Did the Veteran service-connected diabetes mellitus cause or contribute to the Veteran's obesity, if present; and, if so;

B.  To what extent was the service-connected diabetes mellitus a factor in his obesity;  

C.  Is the Veteran's current obstructive sleep apnea caused or aggravated by the service-connected diabetes mellitus.  Please consider the Veteran's statements that obesity caused by his service-connected diabetes mellitus caused or aggravated his sleep apnea.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


